DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 6/3/2022 in which Applicant lists claims 3-4 and 21-30 as being cancelled, claims 8-10, 12 and 14-15 as being withdrawn, claims 7, 11, 13 and 18-20 as being withdrawn-currently amended, claims 2 and 17 as being original, and claims 1, 5-6 and 16 as being currently amended. It is interpreted by the examiner that claims 1-2 and 5-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
At least linking claim 1 is allowable. The restriction requirement among Groups I-VIII and Species A-G, as set forth in the Office action mailed on 12/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/10/2021 is partially withdrawn.  Claims 7-15 and 18-20, directed to non-elected Groups II-V and/or Species A, C, D or E are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (i.e. the restriction requirement between Groups I-V and Species A, C, D and E is withdrawn). However, claims 21-30, directed to Groups VI-VII and/or Species B, F or G remain withdrawn from consideration because they do not require all the limitations of an allowable claim and/or are drawn to an embodiment(s) which is independent/distinct and non-obvious from the embodiment of the Group(s)/Species represented by independent linking claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see page 10 of the remarks, filed 6/3/2022, with respect to claim 1 being amended to include allowable dependent claim 4 and intervening claim 3 have been fully considered and are persuasive.  The rejections of the claims are hereby withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Young Sun Kwon (78,445) on 6/16/2022.

The application has been amended as follows: 
Lines 25-26 (i.e. the last two lines) of claim 1 have been replaced with:
“a second mirror configured to reflect light from the third beam splitter towards the third beam splitter.”.


Allowable Subject Matter
Claims 1-2 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an apparatus including a second beam splitter configured to transmit the light transmitted from the first beam splitter;
a first mirror configured to reflect the light transmitted through the second beam splitter towards the second beam splitter;
a third beam splitter provided in the second direction from the second beam splitter; and
a second mirror configured to reflect light reflected from the third beam splitter towards the third beam splitter, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2 and 5-20 depend from claim 1 and therefore are allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Related Art
This non-prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Seo et al., US 2022/0082831 A1 discloses a similar multi-image display apparatus (fig. 5), but does not disclose a third beam splitter provided in the second direction from the second beam splitter, and a second mirror configured to reflect light reflected from the third beam splitter towards the third beam splitter
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/16/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872